DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              EDWIN MATOS,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D13-3995

                              [March 18, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 02-015762
CF10A.

   Edwin Matos, Arcadia, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed without prejudice to Defendant’s right to seek return of 2001
Pontiac Firebird following resolution of pending post-conviction motions
and/or pending appeals from rulings on past post-conviction motions. See
Sutherland v. State, 860 So. 2d 505 (Fla. 4th DCA 2003).

STEVENSON, TAYLOR and CIKLIN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.